Cite as 2013 Ark. 481

                SUPREME COURT OF ARKANSAS
                                      No.   CR-13-480

TONY BERNARD SMITH                               Opinion Delivered   November 21, 2013
                 PETITIONER
                                                 SECOND AMENDED PETITION
V.                                               FOR WRIT OF HABEAS CORPUS
                                                 FROM THE CROSS COUNTY
                                                 CIRCUIT COURT
J.R. SMITH, CROSS COUNTY                         [NO. 19CR-13-101-1]
SHERIFF; CROSS COUNTY
DETENTION FACILITY
                    RESPONDENT                   PETITION DENIED.


                                          PER CURIAM


       The present case stems from capital-murder charges filed against Tony Bernard Smith

in Phillips County, Arkansas, on July 15, 2011. On April 28, 2011, Michael Campbell was

killed in an attempted aggravated robbery. On April 29, 2011, Smith was arrested in

connection with Campbell’s death, and has been detained in the Cross County jail since his

arrest.1 On July 15, 2011, Smith was charged with aggravated robbery and capital murder.

       Smith filed a petition for writ of habeas corpus against the Cross County Sheriff, J.R.

Smith, which we deemed moot and denied without prejudice on June 6, 2013, and an

amended petition for writ of habeas corpus, which we denied without prejudice, also on June

6, 2013. On September 17, 2013, Smith filed a second amended petition for writ of habeas

corpus, which is now before this court.


       1
        Smith was initially held at the Phillips County jail. However, on April 22, 2013,
the Phillips County jail shut down and Smith was transferred to the Cross County jail.
                                    Cite as 2013 Ark. 481

       Smith petitions the court to issue a writ of habeas corpus directing the Cross County

Sheriff to release Smith from custody. Smith asserts that his continued detainment is in

violation of his due process rights because the prosecutor has announced that there is

insufficient evidence to move forward with the case.

       A writ of habeas corpus is proper only when a judgment is invalid on its face or when

a circuit court lacked jurisdiction over the cause. Davis v. Reed, 316 Ark. 575, 873 S.W.2d
524 (1994). The burden is on Smith to establish that the trial court lacked jurisdiction or that

the commitment was invalid on its face; otherwise, there is no basis for a finding that a writ

of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per

curiam). Smith must plead either the facial invalidity or the lack of jurisdiction and make a

“showing by affidavit or other evidence [of] probable cause to believe” that he is illegally

detained. Id. at 221, 226 S.W.3d at 798-99.

       Here, none of the allegations raised by Smith called into question the trial court’s

jurisdiction. Assertions of trial error do not implicate the jurisdiction of the trial court. See

Bliss v. Hobbs, 2012 Ark. 315 (per curiam); see also McHaney v. Hobbs, 2012 Ark. 361 (per

curiam) (due-process allegations are not cognizable in a habeas proceeding).

       Accordingly, we deny Smith’s second amended petition for writ of habeas corpus.

       Petition denied.

       CORBIN , J., not participating.




                                               2